Citation Nr: 1023142	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-38 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from February 1974 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in April 2010.  A transcript of the hearing is of 
record.

As a procedural matter, the Board notes that the Veteran 
submitted VA treatment records from February to April 2009.  
This evidence was received after the last RO review and did 
not include a waiver of agency of original jurisdiction (AOJ) 
consideration.  However, the Board finds no prejudice in 
proceeding with the claim as these records relate almost 
exclusively to treatment for his psychiatric disorder.  In 
any event, for the reasons stated below, the claim must be 
remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  In this case, the Board 
determines that further development is necessary before the 
merits of the claim may be addressed.  

First, the record reflects that there may be evidence 
pertinent to the claim on appeal that has not been acquired.  
Specifically, the Veteran's service treatment records reflect 
that, in January 1975, he complained of a back injury when he 
fell while playing basketball.  Some spasms in the lower back 
area were noted.  He complained back pain again in January 
1976 and stated that he had problems with his back 
intermittently since his injury the previous year.  However, 
at his hearing before the Board in April 2010, the Veteran 
stated that he was also treated at the Irwin Army Community 
Hospital at Fort Riley, Kansas, for back symptomatology.  As 
these treatment records are not in the claims file, the AOJ 
should attempt to acquire them prior to adjudication of this 
case.  

Next, at a general VA examination in July 2006, the examiner 
referred to a February 13, 2006 examination and opinion 
provided by an orthopedic physician from the VA Medical 
Center in Topeka, Kansas.  However, this evaluation is not in 
the record.  Therefore, an attempt should be made to acquire 
this evaluation report as well as any outstanding treatment 
records from such VA facility.  

Finally, the Board finds that the Veteran testified 
competently and credibly to the continuity of his back 
symptomatology from his military service to the present time.  
Likewise, a January 2006 VA treatment record reflects that 
the Veteran reported having low back pain since he was 
discharged from the service in 1976.  He further indicated 
that the pain had always been in the same areas and had 
increased in the prior two years.  The Board notes that post-
service treatment records indicate current low back 
symptomatology since as early as May 1990.  Although these 
complaints of pain appear to have occurred after he slipped 
on a wet floor while working, the Board nevertheless 
concludes that an appropriate VA examination and medical 
opinion is required to determine the nature and etiology of 
his current back disorder, especially in light of his 
testimony regarding the continuity of back symptomatology.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Acquire all of the Veteran's active 
duty treatment records that may be 
available from the Irwin Army Community 
Hospital at Fort Riley, Kansas, for the 
period from 1974 to 1976.  All requests 
and all responses, including negative 
responses, must be documented in the 
claims file.  All records received should 
be associated with the claims file.  If 
any records cannot be obtained after 
reasonable efforts have been expended, the 
Veteran should be notified and allowed an 
opportunity to provide such records, in 
accordance with 38 C.F.R. 
§ 3.159(c)&(e).

2.  Acquire all of the Veteran's treatment 
records from the VA Medical Center in 
Topeka, Kansas, that have not already been 
incorporated in the file.  The AOJ should 
specifically incorporate any treatment 
records since October 2009, to include the 
VA examination and opinion conducted on or 
about February 13, 2006.  All requests and 
all responses, including negative 
responses, must be documented in the 
claims file.  All records received should 
be associated with the claims file.  If 
any records cannot be obtained after 
reasonable efforts have been expended, the 
Veteran should be notified and allowed an 
opportunity to provide such records, in 
accordance with 38 C.F.R. § 3.159(c)&(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, 
afford the Veteran an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any back 
disorder found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all 
findings should be reported in detail.

The examiner should express an opinion as 
to whether it is at least as likely as not 
(i.e., a 50% possibility or greater) that 
any disability to the Veteran's back is 
related to or had its onset in service, to 
include his in-service back injury in 
January 1975 and/or documented complaints 
of back pain.  The examiner should also 
state whether arthritis of the back 
manifested within a year following the 
Veteran's discharge in March 1976 and, if 
so, the severity of the arthritis.

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his back 
disorder, to include as a result of 
falling off a tank, and the continuity of 
symptomatology.  All findings and 
conclusions should be set forth in a 
legible report and any opinions should be 
accompanied by a rationale.  

4. After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence, to 
include any evidence received since the 
issuance of the November 2007 statement of 
the case.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


